AILSHIE, C. J.,
Dissenting in Part and Concurring in part.. — -I cannot agree with the conclusion reached by Mr. Justice Sullivan that the evidence is insufficient to support the verdict in this case. I think there is sufficient evidence in this record to go to the jury and to be considered by them for the *431purpose at least of establishing the plaintiff’s claim for compensation for services rendered subsequent to the transaction of 1908 when th'e McKinzies deeded their two-thirds interest in these mining claims to the corporation and took stock therefor. It is possible, and I think probable, that the appellant is estopped and precluded from claiming compensation from the corporation for services rendered prior to this transaction. The facts disclosed by the record would seem to be sufficient to estop the plaintiff from now claiming that he had a charge against the corporation prior to that time. On the other hand, I see no legal justification for this court’s saying that the evidence is wholly insufficient to support a verdict for services rendered subsequent to that transaction. It is an established fact that the corporation did employ McLean as superintendent, and it is also an established fact that the question of compensation was then discussed and the fixing of the amount of compensation was left to be determined at a later date. The fact that the officers of the corporation did not make an order fixing the salary will certainly not relieve the corporation from liability or preclude the superintendent from receiving a reasonable compensation for services rendered under such employment. It is not to be supposed for a moment, I take it, that this man spent four years living out there on that mine, undergoing the privations and hardships attendant on such a life, with the expectation of donating his services to the corporation, or that the officers of the corporation believed he was giving them four years of his time living that isolated life. The fact that he did draw pay for the time he actually worked in the mine is not sufficient to preclude Ms right to recover a reasonable’compensation for his time as superintendent and manager of the company’s property and business.
I readily agree that some of the facts recited by Mr. Justice Sullivan constitute circumstances against the respondent, but these were matters of fact to be weighed by the jury and not by this court. The fact that a man has not presented a bill to his employer for four or eight years is a circumstance to be considered against the validity of his claim, but it certainly *432is not conclusive against him nor does it furnish a decisive test for denying' his claim when he comes into a court of justice seeking to recover his compensation. It is contrary to the ordinary course of business for a man to let his claim for labor <run so long without demanding payment. Most people need their pay sooner. But it would be a dangerous and unusual precedent to establish to say that because a man has not presented his claim for four or eight years is a circumstance sufficient to bar his right of recovery. The legislature has by enacting the statute of limitations fixed the period which it intqpded should bar the right of recovery in actions for debt and this court has no right to add any new grounds of limitations.
Now, I agree that the judgment in this case ought to be reversed, but I base that conclusion upon the conduct of counsel for respondent in the trial court. This court has certainly expressed itself so frequently on the matter of improper and prejudicial statements and assertions by counsel in the trial of cases before juries that there ought to be no mistaking the position and attitude of the court on these matters. Lawsuits ought to be conducted before courts and juries for the purpose of arriving at just conclusions based upon the evidence and the law applicable thereto. They ought not to be determined upon prejudice and passion, and the courts ought not to be the scenes of personal bickerings and sparring and jangling between counsel. The judges of the courts ought to be more than referees in this kind of a game. If one attorney indulges in erroneous remarks and prejudicial statements and in badgering the opposing counsel, the adverse counsel is left only one of two alternatives: First, to meekly submit and 'see his client defeated, or to join in the wrangle and turmoil. The sooner courts shut off this kind of procedure the better it will be for the administration of justice.
For the reasons last mentioned I agree to a reversal of the judgment, but I dissent from that part of the majority opinion which holds that the evidence is not sufficient “to establish the plaintiff’s right to recover in any sum whatever. ’ ’ I think *433such holding is contrary to the statute (see. 4824, Rev. Codes) and the uniform holdings of this court. (Buster v. Metcher, 22 Ida. 172, 125 Pac. 226; Herculith Co. v. Gustafson, 22 Ida. 537, 126 Pac. 1050, and many other cases.)